ATTORNEY GRIEVANCE COMMISSION                                  * IN THE
OF MARYLAND
                                                               * COURT OF APPEALS
        Petitioner
                                                               * OF MARYLAND

V.                                                             * Misc. Docket AG

RONALD JAMES GROSS                                             * No. 37

        Respondent                                             * September Term, 2015


                ***************************************************



                                             ORDER


        The Court having considered the petition for disciplinary or remedial action filed in the

above entitled matter in accordance with Md. Rules 16-751(a)(2) and 16-773(b) and the

responses to the show cause order filed by Bar Counsel and the Respondent, it is this 20th day of

November, 2015

        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is hereby,

granted, and Ronald James Gross is hereby indefinitely suspended from the practice of law in

this State, subject to further order of this Court with a right to seek reinstatement in Maryland

following his reinstatement as a member of the Bar of the Commonwealth of Pennsylvania; and

it is further

        ORDERED that the Clerk of this Court shall forthwith strike the name of Ronald James

Gross from the register of attorneys in this Court and shall certify that fact to the Trustees of the

Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Md.

Rule 16-760(e).



                                               /s/ Mary Ellen Barbera
                                               Chief Judge